                                     Case 4:21-cv-00798-YGR Document 4 Filed 02/02/21 Page 1 of 1
                                                                              CIVIL COVER SHEET
JS-CAND 44 (Rev. 10/2020)

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
 TIM LAMAN, as an individual,                                                                             LONELY PLANET GLOBAL, INC., a Delaware Corporation; VIATOR, INC., a
                                                                                                          Delaware Corporation; and DOES 1-10, inclusive,
   (b) County of Residence of First Listed Plaintiff          Out of CA                                     County of Residence of First Listed Defendant
        (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)           Attorneys (If Known)
 Scott Alan Burroughs, Justin M. Gomes - DONIGER/BURROUGHS
 603 Rose Avenue, Venice, CA 90291 (310) 590-1820
II.    BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                  (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                      PTF       DEF                                      PTF       DEF
   1    U.S. Government Plaintiff        3    Federal Question                                   Citizen of This State                  1        1      Incorporated or Principal Place      4       4
                                              (U.S. Government Not a Party)
                                                                                                                                                        of Business In This State
                                                                                                 Citizen of Another State                2        2     Incorporated and Principal Place     5        5
   2    U.S. Government Defendant        4     Diversity                                                                                                of Business In Another State
                                             (Indicate Citizenship of Parties in Item III)
                                                                                                 Citizen or Subject of a                 3        3     Foreign Nation                       6        6
                                                                                                 Foreign Country

IV.       NATURE OF SUIT                (Place an “X” in One Box Only)
          CONTRACT                                                 TORTS                                    FORFEITURE/PENALTY                      BANKRUPTCY                     OTHER STATUTES
   110 Insurance                       PERSONAL INJURY                      PERSONAL INJURY                 625 Drug Related Seizure of        422 Appeal 28 USC § 158          375 False Claims Act
   120 Marine                                                                                                   Property 21 USC § 881          423 Withdrawal 28 USC            376 Qui Tam (31 USC
                                     310 Airplane                         365 Personal Injury – Product
   130 Miller Act                                                             Liability                     690 Other                              § 157                            § 3729(a))
                                     315 Airplane Product Liability
   140 Negotiable Instrument                                              367 Health Care/                           LABOR                       PROPERTY RIGHTS                400 State Reapportionment
                                     320 Assault, Libel & Slander
   150 Recovery of                                                            Pharmaceutical Personal                                                                           410 Antitrust
                                     330 Federal Employers’                                                 710 Fair Labor Standards Act       820 Copyrights
       Overpayment Of                                                         Injury Product Liability                                                                          430 Banks and Banking
                                         Liability                                                          720 Labor/Management               830 Patent
       Veteran’s Benefits                                                 368 Asbestos Personal Injury                                                                          450 Commerce
                                     340 Marine                                                                 Relations                      835 Patent─Abbreviated New
   151 Medicare Act                                                           Product Liability
                                     345 Marine Product Liability                                           740 Railway Labor Act                  Drug Application             460 Deportation
   152 Recovery of Defaulted                                              PERSONAL PROPERTY                                                                                     470 Racketeer Influenced &
                                     350 Motor Vehicle                                                      751 Family and Medical             840 Trademark
       Student Loans (Excludes                                            370 Other Fraud                                                                                           Corrupt Organizations
                                     355 Motor Vehicle Product                                                  Leave Act                      880 Defend Trade Secrets
       Veterans)                                                          371 Truth in Lending
                                         Liability                                                          790 Other Labor Litigation             Act of 2016                  480 Consumer Credit
   153 Recovery of                                                        380 Other Personal Property
                                     360 Other Personal Injury                                              791 Employee Retirement                                             485 Telephone Consumer
       Overpayment                                                                                                                              SOCIAL SECURITY
                                                                              Damage                            Income Security Act                                                 Protection Act
    of Veteran’s Benefits            362 Personal Injury -Medical                                                                              861 HIA (1395ff)
                                         Malpractice                      385 Property Damage Product                                                                           490 Cable/Sat TV
   160 Stockholders’ Suits                                                    Liability                           IMMIGRATION                  862 Black Lung (923)             850 Securities/Commodities/
   190 Other Contract                                                                                       462 Naturalization                 863 DIWC/DIWW (405(g))               Exchange
                                          CIVIL RIGHTS                    PRISONER PETITIONS
   195 Contract Product Liability                                                                               Application                    864 SSID Title XVI
                                     440 Other Civil Rights                                                                                                                     890 Other Statutory Actions
                                                                             HABEAS CORPUS                  465 Other Immigration
   196 Franchise                                                                                                                               865 RSI (405(g))                 891 Agricultural Acts
                                     441 Voting                           463 Alien Detainee                    Actions
       REAL PROPERTY                 442 Employment                                                                                            FEDERAL TAX SUITS                893 Environmental Matters
                                                                          510 Motions to Vacate
   210 Land Condemnation             443 Housing/                             Sentence                                                         870 Taxes (U.S. Plaintiff or     895 Freedom of Information
                                         Accommodations                                                                                            Defendant)                       Act
   220 Foreclosure                                                        530 General
                                     445 Amer. w/Disabilities–                                                                                 871 IRS–Third Party 26 USC       896 Arbitration
   230 Rent Lease & Ejectment                                             535 Death Penalty
                                         Employment                                                                                                 § 7609                      899 Administrative Procedure
   240 Torts to Land                                                               OTHER
                                     446 Amer. w/Disabilities–Other                                                                                                                 Act/Review or Appeal of
   245 Tort Product Liability                                             540 Mandamus & Other                                                                                      Agency Decision
   290 All Other Real Property       448 Education
                                                                          550 Civil Rights                                                                                      950 Constitutionality of State
                                                                          555 Prison Condition                                                                                      Statutes
                                                                          560 Civil Detainee–
                                                                              Conditions of
                                                                              Confinement

V.        ORIGIN (Place an “X” in One Box Only)
   1   Original                  2   Removed from              3      Remanded from          4    Reinstated or          5 Transferred from              6    Multidistrict         8 Multidistrict
       Proceeding                    State Court                      Appellate Court             Reopened                 Another District (specify)         Litigation–Transfer     Litigation–Direct File


VI.       CAUSE OF            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                              Copyright Act of 1976, Title 17 U.S.C., § 101 et seq.
          ACTION
                              Brief description of cause:
                              Action for misappropriation and unauthorized publication of Plaintiff's copyrighted photography
VII.      REQUESTED IN                   CHECK IF THIS IS A CLASS ACTION                         DEMAND $         150,000.00                    CHECK YES only if demanded in complaint:
          COMPLAINT:                     UNDER RULE 23, Fed. R. Civ. P.                                                                         JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                 JUDGE                                                       DOCKET NUMBER
      IF ANY (See instructions):
IX.      DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)SAN FRANCISCO/OAKLAND                                                                          SAN JOSE                         EUREKA-MCKINLEYVILLE


DATE 02/02/2021                                        SIGNATURE OF ATTORNEY OF RECORD                                               /s/ Scott Alan Burroughs
